O                     Case 2:07-cv-02513-GMS Document 2654 Filed 06/03/21 Page 1 of 1
                10/2018



          JOSEPH I. VIGIL                                  602.506.8541                           JUNE 3, 2021

                 MARICOPA COUNTY ATTORNEY'S OFFICE - CIVIL

                          225 W MADISON ST                        PHOENIX                    AZ                 85003

    2:07-CV-02513-GMS                    G. MURRAY SNOW
                                                              06/03/2021

                                                              PHOENIX                              AZ

9                                   9                     9
9                                   9                     9                                         (Specify)

                                                                                     .


    9                                                     9                    Specify)

    9
    9
    9                                                     9
    9
    9
    9                                                     9            Specify

    9                                                           OSC HEARING                       JUNE 3, 2021
    9

                                                                 C                   .

                             9           9
                             9           9
        (expedited)          9           9                      PDF (e-mail)
    3 DAYS
                             9           9
                             9           9                     ASCII (e-mail)
                             9           9
                                                          vigilj@mcao.maricopa.gov


                                                                                          MORE THAN ONE FORMAT
                  Joseph I. Vigil
           06/03/2021
